Case 6:17-cv-01467-RBD-DCI Document 301 Filed 12/03/19 Page 1 of 2 PageID 10366




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 WESTGATE RESORTS, LTD., et al.,

                     Plaintiffs,

 v.                                                   Case No: 6:17-cv-1467-Orl-37DCI

 MITCHELL REED SUSSMAN &
 ASSOCIATES, et al.,

                   Defendants.
 _____________________________________

                                   ORDER OF DISMISSAL

       This cause is before the Court upon the Clerk’s Minute Entry from the Settlement

 Conference (Doc. 300) indicating that this case has settled. Accordingly, it is ORDERED

 AND ADJUDGED:

       1.      That the above-styled cause is hereby DISMISSED WITH PREJUDICE,

              subject to the right of any party to move the Court within sixty (60) days

              thereafter for the purpose of entering a stipulated form of final order or

              judgment; or, on good cause shown, to reopen the case for further

              proceedings.

       2.     All pending motions are denied as moot and all deadlines and hearings are

              terminated.

       3.     The Clerk is DIRECTED to close this file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on December 2, 2019.



                                           -1-
Case 6:17-cv-01467-RBD-DCI Document 301 Filed 12/03/19 Page 2 of 2 PageID 10367




 Copies to:
 Counsel of Record




                                      -2-
